Citation Nr: 0607472	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  98-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Gary E. Conn, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to January 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for service 
connection for prostate cancer, due to exposure to radiation.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
veteran had no potential for exposure to radiation in 
Hiroshima or Nagasaki, and that his dose estimate was 0 rem.

2.  Prostate cancer was not present during service or for 
many years after service, and has not been etiologically 
related to service, to include due to exposure to ionizing 
radiation in service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a May 2001 letter 
from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim in 
his May 2001 letter.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's May 2001 letter informed him 
that additional information or evidence could be submitted to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the May 2003 Supplemental 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

However, the Board observes that the May 2001 VCAA notice was 
issued after the initial AOJ decision.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, December 1997 AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  Nevertheless, the Court in Pelegrini 
noted that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the May 2001 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, private 
treatment records, as well as VA treatment records.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal, which was held in November 1998.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Certain diseases are also statutorily presumed to have been 
incurred in service by radiation-exposed veterans; however, 
prostate cancer is not one of those diseases.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309(d) (as amended y 67 Fed. Reg. 3612 
- 3616 (January 25, 2002)).  Nevertheless, if the veteran can 
show that he was a "radiation-exposed veteran" who 
subsequently developed a radiogenic disease, and such disease 
first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5), the claim will be referred to the Under 
Secretary for Benefits for consideration of whether sound 
scientific and medical evidence supports the conclusion it is 
at least as likely as not that the veteran's disease resulted 
from exposure to radiation in service.  The Under Secretary 
for Benefits may request an advisory medical opinion from the 
Under Secretary for Health.  38 C.F.R. § 3.311(b) and (c).  
The term radiogenic disease includes prostate cancer.  38 
C.F.R. § 3.311(b)(2).  

Pursuant to the provisions in 38 C.F.R. § 3.311(e), several 
factors must be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service, to include: 1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease; 
2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
3) the veteran's gender and pertinent family history; 4) the 
veteran's age at time of exposure; 5) the time-lapse between 
exposure and onset of the disease; and 6) the extent to which 
exposure to radiation, or other carcinogens, outside of 
service may have contributed to development of the disease.  

Service connection can be established on a direct basis under 
the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Applicable 
regulation also provides if a claim is based on a disease 
other than one of those listed in paragraphs (b)(2) or (b)(3) 
of this Section 3.311, VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Legal Analysis

The veteran asserts that service connection is warranted for 
prostate cancer, secondary to exposure to ionizing radiation.  
Post-service private and VA medical evidence reflects that 
the veteran has been diagnosed with, and treated for, 
prostate cancer since 1975.  Under 38 C.F.R. § 3.311(b)(2), a 
list of "radiogenic diseases" is provided.  This list 
includes prostate cancer.  However, as discussed below, the 
veteran's contention that his prostate cancer was caused by 
in-service radiation exposure must be denied.  

According to the veteran, he was exposed to radiation while 
performing guard duty on board a train that transported 
prisoners of war through Hiroshima, Japan, with a stop in 
Hiroshima for refueling in either November or December 1945.  
He reported ten stops in Hiroshima on five round trips.  The 
Board observes that in a February 2003 remand, it conceded 
that the veteran had train travel through Hiroshima and was, 
thus, exposed to radiation.  However, after subsequent 
development and additional review of the record, the Board 
concludes that the basis for such prior concession has been 
disproved.  The Board further notes that at the end of the 
February 2003 remand, it was stated that the remand was in 
the nature of a preliminary order and did not constitute a 
decision of the Board on the merits of the appeal.  See 38 
C.F.R. § 20.1100.

Consequently, the Board now concludes that the evidence of 
record fails to demonstrate that the veteran was exposed to 
radiation in service.  In this regard, March 2001 and July 
2004 letters from the Defense Threat Reduction Agency (DTRA) 
indicated that Army records did not document the veteran's 
presence at Hiroshima or Nagasaki, Japan.  Specifically, the 
DTRA reported that on October 29, 1945, while assigned to 
"B" Company, 27th Infantry Regiment, the veteran arrived at 
Nagoya, Honshu, Japan, which was approximately 260 miles from 
Hiroshima and 440 Miles from Nagasaki.  The same day, he 
traveled with his unit to Kagamigahara Air Field, Naka 
(approximately 275 miles from Hiroshima and 475 miles from 
Nagasaki), where he remained until April 3, 1946, when he was 
released from his assignment and attached, unassigned to the 
4th Replacement Depot at Yokohama,  (approximately 400 miles 
from Hiroshima and 550 miles from Nagasaki) for reenlistment 
and return to the continental United States.  According to 
the DTRA, morning reports during November and December 1945 
showed no indication that the veteran was detailed to escort 
prisoners of war en route to repatriation centers.  
Significantly, the DTRA also reported that a scientific 
radiation dose assessment for American troops occupying 
cities in Japan outside Hiroshima and Nagasaki indicated that 
the veteran, because of his location at Naka, had no 
potential for exposure from the strategic bombing of 
Hiroshima or Nagasaki.  Therefore, based on the above 
findings, the Board concludes that the veteran was not 
present at Hiroshima.

The Board has also considered the request of Dr. F. P.H, MD 
in October 1998 that 
consideration be given to the possibility that the veteran's 
prostate cancer could have been caused by the radiation that 
he was exposed to in service.  However, as stated above, the 
evidence of record does not demonstrate that the veteran was 
exposed to radiation in service.  Dr. H's intimation that the 
veteran was indeed exposed to radiation is an inaccurate 
factual premise and any opinion based such inaccurate factual 
premise is not probative, competent medical evidence.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).

Moreover, in November 2005,  Dr. S. M., M.D., M. P. H., 
Chief, Public Health and Environmental Hazards Officer after 
reviewing the information received from the DTRA, opined that 
it was unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service.  
According to Dr. S. M., based on the July 2004 DTRA letter 
regarding the veteran's lack of radiation exposure, it was 
estimated that the veteran was exposed to a dose of ionizing 
radiation from the atomic bombing of Hiroshima or Nagasaki, 
Japan of 0 rem.  Additionally, she indicated that research 
had found that the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and was not 
clearly established.  Further, Dr. S.M., reported that the 
Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the veteran's prostate 
cancer.  According to Dr. S. M., the computer software model, 
using the cancer model for all male genitalia, calculated a 
99- percentile value for the probability of causation of 
0.00%.

Additionally, the Director of Compensation and Pension, in 
April 2003, opined that there was no reasonable possibility 
that the veteran's prostate cancer was the result of exposure 
to ionizing radiation in service.  Therefore, in the absence 
of any evidence to the contrary, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection under the provisions of 38 C.F.R. 
§ 3.311.

The Board has also concluded that the veteran is not entitled 
to a grant of service connection for prostate cancer on a 
direct basis.  In this regard, in order to establish service 
connection on a nonpresumptive direct incurrence basis, the 
veteran must provide evidence of a current disability, an in-
service injury or disease, and a nexus between the current 
disability and an in-service injury or disease.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  As previously noted, the 
record reflects that the veteran currently has prostate 
cancer, initially demonstrated years after service.  However, 
his service medical records do not reflect that he ever 
complained of, or was diagnosed with prostate cancer or 
prostate cancer related symptomology while in service.  
Further, no competent clinical evidence of record establishes 
that the veteran's current prostate cancer was present within 
one year of service, or is etiologically related to any 
incident of service.  As previously noted, a private 
examiner, in October 1998, suggested that the veteran's 
prostate cancer could be linked to the veteran's service.  
However, again, such opinion was based on an inaccurate 
factual premise, i.e. that the veteran was exposed to 
radiation in service, and as such, is not competent probative 
medical evidence.  Thus, the Board finds that the evidence of 
record does not establish that the veteran is entitled to a 
grant of service connection on a nonpresumptive direct 
incurrence basis for his current prostate cancer.

In conclusion, although the veteran asserts that his current 
prostate cancer disability is related to his military 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's prostate cancer is related to 
his active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2005), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for prostate cancer, to include as due to 
radiation exposure.


ORDER

Entitlement to service connection for prostate cancer, to 
include as a result of exposure to ionizing radiation, is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


